TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED JANUARY 8, 2016



                                      NO. 03-14-00437-CV


                                    In the Matter of N. G.-D.




         APPEAL FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
           BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
                AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the transfer order signed by the juvenile court on June 5, 2014. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the transfer order. Therefore, the Court affirms the juvenile court’s transfer order. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.